Citation Nr: 1734726	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a hearing was held before a decision review officer; a transcript is in the record.  In July 2014, a videoconference hearing was held before the undersigned.  In August 2014, the Veteran was informed that a transcript of the July 2014 hearing could not be made and he was asked if he wanted another Board hearing.  In September 2014, he stated that he did not want another hearing.  In April 2015, the Board remanded these matters for additional development.

In June 2016, the Board requested a medical expert advisory opinion in this matter from the Veterans Health Administration (VHA).  Such opinion was received in October 2016.  In January and April 2017; the Board requested clarification of the opinions that were received.  In May 2017, the Veteran was provided a copy, and by an accompanying letter was afforded a 60-day period to respond.  His representative responded with further argument in June 2017.  See 38 C.F.R. § 20.903 (2016).  

[The Board's April 2015 decision dismissed the an appeal seeking service connection for bilateral hearing loss, resolving that matter, and remanded a claim for an increased rating for left knee disability.  An October 2015 rating decision awarded a separate 10 percent rating for left knee subluxation, increasing the combined rating for left knee disability to 20 percent (which the Veteran indicated satisfied his claim with respect to the left knee disability).  


FINDINGS OF FACT

1.  In a June 2017 letter, prior to the promulgation of a decision in the matter, the appellant withdrew his appeal seeking an increased rating for his left knee disability; there is no question of fact or law in the matter remaining for the Board to consider.

2.  A right knee disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by his service connected left knee disability. 

3.  A left or right hip disability was not manifested in service, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service or was caused or aggravated by his service connected left knee disability.

4.  A low back disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by his service connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim for an increased rating for a left knee disability; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

In a June 2017 letter, the Veteran expressed his intent to withdraw his appeal seeking an increased rating for his service-connected left knee disability.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a May 2011 letter.  A notice deficiency is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the nature and etiology of his right knee, bilateral hip and low back disabilities.  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In August 2014, the Veteran was notified that a transcript of his July 2014 hearing before the undersigned was not available, and he was given the opportunity to have another Board hearing, which he declined.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to the right knee, hips or low back.  In a May 1977 report of medical history, he denied back pain and bone or joint deformity.  On May 1977 Medical Board examination his spine was normal; the musculoskeletal system was noted to be abnormal (left chondromalacia patella was noted).  On June 1977 Medical Board examination, it was noted that he ambulated with an antalgic gait.  The diagnosis was left knee chondromalacia patella.  

On September 1978 VA general medical examination, the Veteran stated that he had no trouble with joints other than the left knee.  On examination his gait was normal.
Private medical records show that in January 1994, the Veteran complained of low back pain.  He stated that two days earlier he slipped on ice picking up a tool box and had immediate pain.  Later that year, he reported that he injured his back at work.  

VA outpatient treatment records show that in January 2011 the Veteran was seen for left knee pain.  Examination found that his gait was steady and unassisted.  

On June 2011 VA joints examination, the Veteran stated that his right knee had bothered him since boot camp (even though he was never on sick call for the right knee).  He also stated he had complaints concerning the hip and low back.  The date of onset of his hip and low back problems was listed as 2009.  Examination found that gait was normal.  The diagnoses were right knee chondromalacia and musculoligamentous strain of the hips.  

On June 2011 VA spine examination, the diagnosis was musculoligamentous low back strain.  

The examiner opined that it was less likely than not that the Veteran's right knee disability was caused by or a result of his left knee disability.  He noted that the left knee disability caused discomfort and stiffness on a daily basis, depending on how much kneeling was required at work.  He stated that chondromalacia patella of one knee does not cause chondromalacia in the opposite knee, and the condition would not be considered compensatory to the service-connected left knee disability.  Thus, he reiterated that that the Veteran's right knee disability was less likely as not caused or aggravated by the left knee disability.  Regarding the hips, the examiner stated that the bilateral hip condition was clearly related to his activity level, and that the Veteran's job that required stooping and bending seemed to cause aggravation to his hips and low back.  Since the hip pain did not seem to be related at all to his knees, the examiner opined that it was less likely than not that the bilateral hip disorder was caused or aggravated by left knee chondromalacia patella.  Finally, the examiner opined that it was less likely as not that the Veteran's low back disability was caused or aggravated by the left knee disability.  He noted that the Veteran developed low back pain at work performing jobs that required repetitive bending or stooping, and that his episodes of low back pain were not related to or associated with left knee pain.  The rationale for the opinion was that the Veteran had occasional lumbar spine pain that was related to his employment as an automobile mechanic more than any compensatory relationship to his left knee disability.  

In June 2012, P. Sexson, a physical therapist stated that the Veteran had been treated for left knee pain from February to March 2011.  He noted that the Veteran also complained of worsening right knee pain.  The physical therapist stated that it was feasible to assume that he was experiencing right knee pain based on the abnormal antalgic limping of the left lower extremity.

In June 2012, L.H. Schufeldt, a chiropractor, opined that it was highly likely that the Veteran's knee instability would cause an increase in lower back instability that would lead to early spinal degeneration compared to someone who had never had a lower extremity injury or degeneration.

In January 2013, the Veteran's physical therapist stated that due to the chronic nature of his left knee pain complaints, it was conceivable that the Veteran's current lower back pain might be due to the change in his gait pattern to compensate for the left knee pain during weight bearing tasks.  He noted that while in physical therapy, the Veteran favored his left lower extremity and demonstrated an antalgic limping pattern during the stance phase of gait on the left.  He stated that this uncommon gait, if left unchanged, could result in lower back pain with associated right lower extremity radiculopathy.

In February 2013 VA received statements from the Veteran's spouse and several friends.  His wife stated that she met him in 1976 and noted that he slept on the floor because his back hurt.  She also noted that he later complained of right knee pain because of limping due to his left knee disability.  J.C. wrote that he served with the Veteran and noted that he slept on the floor because his back hurt.  D.A stated she met the Veteran in 1976 and that he was using a cane at that time.  She noted that he would lie on the floor to relieve pressure on his back and good leg.

In May 2014, C. Fowler, a physician's assistant, stated that the Veteran had been treated for chronic left knee pain, and noted that he had developed a chronic limp.  It was noted that the Veteran's left knee problems had affected his gait and, more likely than not with the altered, gait had developed right knee, back and hip pain.  The rationale for this conclusion was that the Veteran had no other outlying factors that would cause that sort of discomfort to the back, hips and opposite knee.  It was noted that he had no signs of significant injury or trauma in the past involving these areas.  The physician's assistant stated that this seemed to be related to a long term awkward gait pattern. 

On July 2015 VA hip/thigh examination, the Veteran stated that his right knee, bilateral hip and low back disabilities resulted from overcompensating/an altered gait due to a left knee disability.  He reported that the onset of his right hip pain was between five and ten years, and his left hip pain had been present for a little longer.  The diagnosis was bilateral hip strain.

On July 2015 VA lumbar spine examination, the Veteran stated that his low back pain had been present for about 10 years.  X-rays showed spondylosis.  The diagnosis was lumbar strain.  

On July 2015 VA knee examination, the Veteran stated that his right knee problems had been present for five to ten years.  The diagnosis was right knee strain. The examiner, who reviewed the record, opined that it was less likely than not that the Veteran's right knee, bilateral hip or low back disabilities were caused or aggravated by his left knee disability.  The examiner explained that no significant left knee deformity was found on the current evaluation.  There was no atrophy of the left thigh or calf, and magnetic resonance imaging in 2012 demonstrated minimal findings.  It was also noted that he was treated with Asacol for colitis and that inflammation of the joints is a common finding in patients with colitis.  The examiner noted that in general soft tissue injuries come from wear and tear disease.  He also stated that the Veteran reported that he had been a mechanic for more than 20 years.  He noted that the X-ray findings of mild spondylosis with no malalignment were consistent with being bent over vehicles for over 20 years.  Finally, the examiner stated that the evidence did not support a finding of an altered gait due to left knee disability.  

As the evidence in the record did not adequately resolve all of the medical questions presented, the Board sought a VHA medical expert advisory opinion in this matter.  The Board requested an opinion as to whether an altered gait due to the Veteran's service-connected left knee disability was an etiological factor in the development of right knee, bilateral hip and low back disabilities.  

The VHA expert, an orthopedic surgeon, stated in the opinion received in October 2016, that it was less likely than not that the Veteran's service-connected left knee disability caused or aggravated his right knee, bilateral hip or low back disabilities.  She stated that there was no evidence in the medical literature that an altered gait due to a knee disability is an etiological factor for the development of disabilities in other joints.  Additionally, she noted that the records reflected that the Veteran had multiple injuries to his hips, back and neck between 1994 and 2012.  She noted that he had several back injuries in 1994; low back pain in 1995 after helping load a boat; a hip injury in 2001; a back injury in 2007; a right hip injury in 2008; and low back pain after slipping on ice in 2012.  She stated that all of the above could have contributed to the Veteran's chronic pain, as could normal wear and tear and aging, especially from working as a mechanic for many years.  There were no objective findings of right knee or hip abnormality on any physical or X-ray examinations.  She stated that the VA examiner's comments regarding the fact that colitis patients often have trouble with joint inflammation is supported by the medical literature.  She further noted that the variable findings of an altered gait by his physical therapist, physician assistant, chiropractor and his buddies, compared with no finding of evidence with pain on weight bearing by the VA examiner, could be explained simply by the presence or absence of a flare in the left knee.  With chondromalacia patella, a limp is often but not always seen depending on whether the patient is having a good day or a bad day, and depending on the integrity of the quadriceps muscles, strength of which can vary from time to time.  Hence, it is less likely than not that an altered gait led to the Veteran's right knee, bilateral hip or back pain.

In January 2017, the Board requested that VHA expert to provide a clarifying opinion.  In February 2017, she stated that that she could not identify or cite any literature because no such scientific study has ever been done.  She noted that in order to prove that an injury to one joint that alters a gait increases the wear and tear and causes injury to another joint, the study would require large numbers of patients to be followed over decades and all other factors of wear and tear and injury to other joints during the activities of daily living would have to be eliminated.  She stated that this was an impossible study to carry out.  She also opined that it was possible that the Veteran's altered gait aggravated a right knee, low back or bilateral hip disability.  She stated that it is intuitively reasonable to assume that altered biomechanics of gait can cause discomfort in other joints; however, since there is no scientific proof of that she could not say whether there is a greater than 50 percent probability that the Veteran's altered gait from left knee disability aggravated his other joints.  Finally, she noted that the Veteran had documented injuries to the back and right hip and that these injuries could have contributed to his right hip and low back disabilities.  She stated that there was no specific mention of any post-service injury to the right knee or left hip and, therefore, she could not say whether any post service injury contributed to his right knee or left hip pain.

In April 2017, the Board again requested the VHA expert to clarify her opinions.  She opined that it was not at least as likely as not that the Veteran's left knee disability caused or aggravated his low back, bilateral hip and right knee disabilities.  She noted that the Veteran had multiple injuries to his hips and back between 1994 and 2012, and opined that the several injuries to the low back, the 2008 injury to right hip and the 2001 injury to a hip (unspecified) were more likely to have caused or aggravated the right hip and back pain than the left knee disability.  She also stated that the most likely causes for the low back, bilateral hip and right knee pain included genetic predisposition, injuries to the low back and right hip, and the normal wear and tear and degeneration of aging.  She further noted that the Veteran's colitis was also more likely to be a cause of, or to have aggravated his multiple joint pains than his left knee disability would be.  She pointed out that there is no evidence in medical literature, nor is it an accepted principle of orthopedic surgery, that disability in one knee causes or aggravates (emphasis in original) disability of adjacent or contralateral joints.  The VHA expert opined that it is not at least as likely as not that the left knee disability aggravated (emphasis in original) the low back, bilateral hip and low back conditions.   She stated that the repeated injuries to the back were more likely than his left knee disability to have aggravated his back pain.  She noted that normal wear and tear and aging aggravate multiple joint pains.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Substantiating a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs are silent for any complaints or findings pertaining to the right knee, bilateral hips or low back.  Despite the lay statements suggesting his low back disability became manifest in service, the record (including by contemporaneous clinical notations and the Veteran's own reports of the duration of his low back complaints) establishes that such disabilities, to include low back arthritis, were initially manifested many years following the Veteran's separation from service.  Accordingly, service connection for the claimed disabilities on the basis that they became manifest in service is not warranted.  Service connection for low back arthritis on a chronic disease presumptive basis (under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a)) is also not warranted as there is no evidence of such disease for many years after service.  

The Veteran's primary theory of entitlement is that his right knee, bilateral hip and low back disabilities are secondary to his service-connected left knee disability.  In support of his claim, he has submitted statements from a physical therapist, chiropractor, physician's assistant and various acquaintances, to include his spouse.  The Board notes that the January 2013 opinion from the physical therapist indicated that the Veteran's back pain might be related to his gait that was compensating for his left knee disability.  This opinion is offered in speculative terms, and is therefore lacking in probative value.  A May 2014 statement from a physician's assistant notes that the Veteran's left knee disability had caused an alteration in his gait that had led to right knee, hip and back pain.  The rationale provided was that there were no other factors that would have caused disability to these joints, and specifically noted there were no injuries to the right knee, hips or low back.  This rationale reflects lack of familiarity with the Veteran's medical history, is premised on an inaccurate factual background (does not acknowledge the multiple injuries identified by the VHA expert), and fails to account for the alternate etiological factors for the disability identified by the VHA expert, including the nature of the Veteran's postservice employment, the injuries cited, the aging process, and the Veteran's colitis (which the VHA expert noted is identified as an etiological factor in medical literature.  Therefore, it too lacks probative value. 

Although opinions against the Veteran's claims were provided on VA examinations in June 2011 and July 2015, they were not deemed adequate (and were found to not have resolved all the medical questions presented).  Accordingly, the Board sought a VHA medical expert advisory opinion in these matters.  Ultimately, and in response to requests for clarification, in April 2017 the expert opined that it was not at least as likely as not that the Veteran's left knee disability caused or aggravated his right knee, bilateral hip and/or low back disabilities.  She provided detailed rationale for her conclusion.  She noted that the Veteran's injuries to his low back and hip, normal wear and tear and his colitis were more likely to have caused his right knee, bilateral hip and low back disabilities than his service-connected left knee disability.  She had previously stated that while it might be assumed that an altered gait might have aggravated his right knee, bilateral hip and low back disabilities, no scientific study had ever been done to establish this supposition.  She further noted that it was simply not an accepted principle of orthopedic surgery that a disability in one knee caused or aggravated a disability to the other knee or other joints.  

Whether or not the Veteran's right knee, bilateral hip and/or low back disabilities may be found to have been caused or aggravated by his service connected left knee disability (which is his primary asserted theory of entitlement) is a medical question, and requires medical evidence.  Evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that the opinions of the VHA expert merit greater probative value than those of his private medical providers or the lay opinions of record.  Contrary to the VHA expert, the private opinions were not based on a review of the record, nor did they take into account the Veteran's post-service back and hip injuries.  They were also predicated on an assumption, not supported by medical literature, that an altered gait causes or aggravates disabilities in other joints.  The lay statements the Veteran has submitted and his own opinion attributing his right knee, bilateral hip and low back disabilities to his service-connected left knee disability are not competent evidence on what is essentially a medical question.  As noted above, the lay statements are also inconsistent with the Veteran's own reports regarding the duration of his current back complaints and their reports of continuity of back complaints since service are inconsistent with contemporaneous clinical data .  

The Veteran's representative argues that the VHA expert stated in February 2017 that she was unable to say whether there was a greater than 50 percent probability that the Veteran's altered gait aggravated his other joints, and that this shows that the preponderance of the evidence was not against the claim.  However, she thereafter clarified in April 2017 that it was not at least as likely as not that the Veteran's left knee disability caused or aggravated his right knee, bilateral hip and/or low back disabilities.  Thus the appropriate standard of proof is shown to have been considered.  

In light of the foregoing, the preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.


ORDER

The appeal seeking an increased rating for a left knee disability is dismissed.

Service connection for right knee, bilateral hip and low back disabilities is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


